Appeal from an order of the Family Court, Queens County, dated November 1, 1979, which, upon a determination, after a hearing, that appellant had committed acts which, if done by an adult, would constitute the crime of resisting arrest, adjudicated appellant a juvenile delinquent and placed him with the State Division for Youth, Title II, for one year. Order reversed, on the law, without costs or disbursements, and petition dismissed. Appellant’s guilt was not established beyond a reasonable doubt. Lazer, J. P., Mangano, Cohalan and Margett, JJ., concur.